Title: To Thomas Jefferson from C. W. F. Dumas, 17 October 1786
From: Dumas, Charles William Frederick
To: Jefferson, Thomas



Monsieur
La haie 17 Oct. 1786

La Dépeche ci-jointe, que Votre Excellence comme toujours lira avant de l’acheminer avec mes précédentes déjà reçues et le paquet annoncé, qui partira enfin demain, me dispense de Lui répéter ce à quoi je n’ai rien à ajouter.
Mr. le Ms. De la Fayette m’ayant fait l’honneur de m’écrire, pour me proposer de le mettre au fait des affaires de la République, je crois ne pouvoir mieux remplir son desir qu’en priant Votre Excellence de lui faire voir toutes mes Dépeches susdites avec les Pieces annexées. Je n’oserois prendre cette Liberté, si je ne savois combien il fait de nos affaires les siennes, et son assiduité et intimité personnelle auprès de votre Excellence. [J’aurai l’honneur de lui écrire en conséquence l’ordinaire prochain.] Je dois pareillement réponse à Mr. Short. Il voudra bien me faire crédit jusqu’à ce que j’apprenne que la Commission dont il m’a chargé est remplie.
Votre Excellence, en m’apprennant que dans l’Essai des Etats unis dont Elle m’a régalé, il n’y a que quelques erreurs de peu de conséquence, m’a laissé l’appétit ouvert pour avoir une petite note de ces erreurs. Puis-je, sans trop exiger, l’espérer de la bonté de Votre Excellence.
Je suis avec grand respect, De Votre Excellence, Le très-humble et très-obéissant serviteur,

C W F Dumas

